DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The information disclosure statements filed on 8/12/2021, 9/20/2021, and 11/22/2021 
have been entered. Claims 1-14 are presented for examination. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-14 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims of U.S. Patent No. 11,126,810. Although the claims at issue are not identical, they are not patentably distinct from each other because they essentially recite the same limitations.
Claim 1 is rejected in view of claim 1 of the ‘810 patent in that they recite:
Claim 1 of the Application
 Claim 1 of the ‘810 Patent
1. A handcart comprising: 

a cart frame including a receiving portion on which a shopping basket is placeable and a lateral portion extending in a width direction of the cart frame; 

a caster disposed at a bottom region of the cart frame; 

a code reader configured to perform code reading to obtain a scanned image including a code symbol on a product, wherein the code reader includes a first portion attached to the lateral portion of the cart frame and a second portion attached to the first portion and including an image capturing window, and the first portion is rotatable around a first axis along the lateral portion of the cart frame and the second portion is rotatable around a second axis crossing the first axis, such that the image capturing window faces an inner space of the shopping basket on the receiving portion of the cart frame and faces a front of the cart frame; and 


a processing device configured to: 
perform image processing on the scanned image to determine an image region of the code symbol in the scanned image; 17(PATENT) 

Atty. Dkt. No.: TAI/2615USC02 measure a first length of the image region in a first direction and a second length of the image region in a second direction different from the first direction, and determine whether or not the image region is greater than a predetermined size based on the first and second lengths; and 

convert the code symbol to a product code represented thereby, upon determining that the image region of the code symbol in the scanned image is greater than the predetermined size.
1. A handcart comprising: 

a cart frame including a receiving portion on which a shopping basket is placeable and a lateral portion extending in a width direction of the cart frame; 

a caster disposed at a bottom region of the cart frame; 

a code reader configured to perform code reading to obtain a scanned image including a code symbol on a product and attached to the lateral portion of the cart frame so as to be rotatable around the lateral portion of the cart frame to a first position at which an image capturing window of the code reader faces an inner space of the shopping basket on the receiving portion of the cart frame, and to a second position at which the image capturing window of the code reader faces a front of the cart frame; and 





a processing device configured to: 
perform image processing on the scanned image to determine an image region of the code symbol in the scanned image; 

measure a first length of the image region in a first direction and a second length of the image region in a second direction different from the first direction, and determine whether or not the image region is greater than a predetermined size based on the first and second lengths; and 

convert the code symbol to a product code represented thereby, upon determining that the image region of the code symbol in the scanned image is greater than the predetermined size.


As can be seen, though the claim languages are not identical, it would have been obvious 
that claim 1 of the ‘810 patent recites all essential limitations of claim 1 of the instant application. Thus, the patent protections have been granted to the earlier filed patent application. 
	Claim 2 is rejected in view of claim 2 in view of the ‘810 patent. 
	Claim 3 is rejected in view of claim 3 in view of the ‘810 patent. 
	Claim 4 is rejected in view of claim 4 in view of the ‘810 patent. 
	Claim 5 is rejected in view of claim 5 in view of the ‘810 patent. 
	Claim 6 is rejected in view of claim 6 in view of the ‘810 patent. 
	Claim 7 is rejected in view of claim 7 in view of the ‘810 patent. 
	Claim 8 is rejected in view of claim 8 in view of the ‘810 patent. 
	Claim 9 is rejected in view of claim 9 in view of the ‘810 patent. 
	Claim 10 is rejected in view of claim 10 in view of the ‘810 patent. 
	Claim 11 is rejected in view of claim 11 in view of the ‘810 patent. 
	Claim 12 is rejected in view of claim 12 in view of the ‘810 patent. 
	Claim 13 is rejected in view of claim 13 in view of the ‘810 patent. 
	Claim 14 is rejected in view of claim 14 in view of the ‘810 patent. 

	Claims 1-14 of the ‘810 patent is herein attached for further reviews: 
1. A handcart comprising: a cart frame including a receiving portion on which a shopping basket is placeable and a lateral portion extending in a width direction of the cart frame; a caster disposed at a bottom region of the cart frame; a code reader configured to perform code reading to obtain a scanned image including a code symbol on a product and attached to the lateral portion of the cart frame so as to be rotatable around the lateral portion of the cart frame to a first position at which an image capturing window of the code reader faces an inner space of the shopping basket on the receiving portion of the cart frame, and to a second position at which the image capturing window of the code reader faces a front of the cart frame; and a processing device configured to: perform image processing on the scanned image to determine an image region of the code symbol in the scanned image; measure a first length of the image region in a first direction and a second length of the image region in a second direction different from the first direction, and determine whether or not the image region is greater than a predetermined size based on the first and second lengths; and convert the code symbol to a product code represented thereby, upon determining that the image region of the code symbol in the scanned image is greater than the predetermined size.
2. The handcart according to claim 1, wherein the first direction is along a first edge of the image region and the second direction is along a second edge of the image region crossing the first edge.
3. The handcart according to claim 1, wherein the lateral portion of the cart frame is a handle portion disposed at a rear region of the cart frame.
4. The handcart according to claim 1, wherein the code reader is configured to operate in a first mode during which the code reader carries out code reading in response to an operation of a scanner trigger, and in a second mode during which the code reader carries out code reading without the operation of the scanner trigger.
5. The handcart according to claim 1, wherein the processing device does not perform conversion of the code symbol to the product code represented thereby when determining that the image region of the code symbol in the scanned image is less than the predetermined size.
6. The handcart according to claim 1, further comprising: a gyro sensor configured to detect an orientation of the code reader, wherein the processing device is enabled to perform the image processing when the code reader is detected by the gyro sensor to be oriented so that the image capturing window of the code reader faces the inner space of the shopping basket on the receiving portion of the cart frame.
7. The handcart according to claim 1, wherein the handcart further comprises a display device configured to display information corresponding to the obtained scanned image.
8. The handcart according to claim 1, further comprising: a camera positioned to capture an image of a region including an inner space of the shopping basket.
9. The handcart according to claim 1, further comprising: a battery coupled to a portion of the cart frame below the lateral portion, the battery being electrically connected to the code reader to supply power thereto.
10. The handcart according to claim 1, wherein the code reader is attached to a center of the lateral portion in a width direction of the cart frame.
11. A method for registering a product code during shopping: placing a shopping basket on a receiving portion of a cart frame of a handcart; placing a product in the shopping basket; rotating a code reader attached to a lateral portion of the cart frame of the handcart around the lateral portion so that an image capturing window of the code reader faces an inner space of the shopping basket on the receiving portion; performing a code reading operation with the code reader to obtain a scanned image including a code symbol on the product, after the code reader has been rotated to position the image capturing window of the code reader to face the inner space of the shopping basket; performing image processing on the scanned image to determine an image region of the code symbol in the scanned image; measuring a first length of the image region in a first direction and a second length of the image region in a second direction different from the first direction; determining whether or not the image region is greater than a predetermined size based on the first and second lengths; and converting the code symbol to a product code represented thereby, upon determining that the image region of the code symbol in the scanned image is greater than the predetermined size.
12. The method according to claim 11, wherein the first direction is along a first edge of the image region and the second direction is along a second edge of the image region crossing the first edge.
13. The method according to claim 11, wherein said performing the code reading operation comprises: operating, by a user, a scanner trigger of the code reader; and in response to operation of the scanner trigger, starting the code reading operation.
14. The method according to claim 11, further comprising: detecting an orientation of the code reader with a gyro sensor; and enabling the image processing when the code reader is detected by the gyro sensor to be oriented so that the image capturing window of the code reader faces the inner space of the shopping basket on the receiving portion of the cart frame.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THIEN MINH LE whose telephone number is (571)272-2396. The examiner can normally be reached 6:30-5:00 PM M-Th..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Paik can be reached on 571-272-2404. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THIEN M LE/Primary Examiner, Art Unit 2887